Title: From John Quincy Adams to George Washington Adams, 1 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Quincy 1. October 1823.
				
				I have constituted and appointed you my Agent and Attorney, for the management of my property in the Commonwealth of Massachusetts, excepting that in the town of Quincy, and for the transaction of my private business; for which I hereby give you full authority, subject to the instructions herein contained.The following is the specific property, which I commit to your care.1. House in Court Street Boston2. House in Hancock Street. do.3. House in Nassau Street N. 1.—The Corner.4. House in Nassau Street N. 2. Adjoining.5. House in Nassau Street—N. 3. In three small Tenements.6. A Pew, in Brattle Street Meeting House—N.7. Stock in the State Bank.8. Middlesex Canal Shares—329. New–England Insurance Company—55 Shares at $100: each10. Fire and Marine Insurance Company 26 Shares at $5 each11. Mutual Insurance Company—Five Policies.12. Boylston Market Association—Twelve Shares at 13. Neponset Bridge—Shares.14. Braintree and Waymouth Turnpike Shares.The Houses in Boston are all under Leases—They and the Stock in the Middlesex Canal have hitherto been in the charge of our friend and Relation, Mr Edward Cruft, who will give you every information necessary concerning them, and with who you will freely consult upon every occasion when you may need advice, for the discharge of your Trust—The five Policies at the Mutual Insurance Office, are upon the houses in Boston—Each of the Policies is for seven Years, and they expire at different times to which you will pay due Attention, that they may be duly renewed.You will attend regularly the Meetings of Stockholders, of all the incorporated Companies, of which I am a member and one of the proprietors; and you will carefully inform yourself as far as their regulations authorise, of their condition and Circumstances: of the Laws of their incorporation, and the management of their Affairs.You will receive the Rents, of the Houses, and the Dividends upon the several Stocks, and you will deposit in the branch Bank of the United States at Boston, all the monies that you shall receive for me and as my Agent—Opening an Account there, in that character—You will draw by Checks thence all the monies that you shall be required to pay on my account; and at the end of every quarter, from this day, will inform me by Letter of the balance on that Account.You will keep a regular Book of Accounts, of your Agency, and a separate Letter Book, in which you will keep copies of all your Letters relating to your Agency of my Affairs.Your Compensation will be, a Commission of five per Cent upon all the monies proceeding from the Rents and dividends that you may receive and deposit in the Bank; and five per Cent on the payment of the same for my account and according to my directionsYou will pay to my father 250 dollars at the end of every quarter, taking his receipt therefor. And when Mr Stuart’s portrait of him is finished, you will pay him. Have it then neatly framed, and keep it subject to my directions.You have already received Powers, to vote, and receive dividends for me, at the State Bank—I now deliver to you a General Power which might perhaps render any other unnecessary—But I have added special Powers, for the Middlesex Canal, the Fire and Marine, and Mutual Insurance Companies, the New–England Insurance Company, The Boylston Market Association, and Neponset Bridge, and the Braintree and Weymouth Turnpike—These are to be deposited at the offices of the several Corporations as your vouchers for acting in my name and behalf.You are also to pay to Miss Louisa C. Smith 18 dollars quarterly,  commencing on the 1st. of November next.I am your affectionate father.
				
					John Quincy Adams
				
				
			